Citation Nr: 0526777	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-28 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a total 
right knee replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had service from May 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  That decision denied an increased rating for 
residuals of a right total knee replacement.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the Huntington, West Virginia, RO 
in July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record indicates that the veteran's most 
recent VA examination was conducted in December 2003.  That 
examination report, in addition to the other VA treatment 
records reviewed, does not comment on any muscle weakness or 
atrophy that may be associated with the veteran's right knee 
disorder.  In addition, the veteran, in his July 2005 
testimony before the undersigned Veterans Law Judge, stated 
that impairment related to his knee had increased since his 
last VA examination.  Accordingly, the Board finds that a new 
VA examination is appropriate in order to fairly adjudicate 
the veteran's claim.

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the current level of disability 
associated with the veteran's right knee 
disorder.  Any further indicated special 
studies should be conducted.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion recorded in degrees of arc.  
Functional limitations due to symptoms of 
the service-connected disability should 
be thoroughly evaluated.  The examiner is 
asked to comment on any objective 
indications of chronic pain.  In 
addition, the examiner should note any 
muscle weakness or atrophy that may be 
associated with the veteran's right knee 
disorder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




